 



Exhibit 10.17
TRANSTECHNOLOGY CORPORATION
STOCK OPTION AGREEMENT
     Agreement dated as of [insert date] between TransTechnology Corporation, a
Delaware corporation (the “Company”), and [ insert name ] (“Optionee”), residing
at [insert address].
     Whereas, pursuant to the 2004 Long Term Incentive Plan of the Company (the
“Plan”), the Incentive & Compensation Committee of the Board of Directors has
authorized the granting to Optionee of an incentive stock option to purchase
shares of common stock of the Company upon the terms and conditions hereinafter
stated.
     NOW THEREFORE, in consideration of the covenants herein set forth, the
parties agree as follows:

1.   Shares & Price. The Company grants to Optionee the right to purchase, upon
and subject to the terms and conditions herein stated and the terms and
conditions of the Plan, all or any part of ———— shares of common stock ($.01 par
value) of the Company (the “Shares”), for cash at the price of $x.xx per share.
  2.   Term of Option. This option shall expire on [insert date].   3.  
Installments. Subject to the provisions hereof, this option shall become
exercisable in one or more installments set forth below. Each installment shall
be for the numbers of Shares and exercisable (in whole or in part) upon and
after the dates set forth.

      DATE   NUMBER OF SHARES     Shares           Shares           Shares

    The installments shall be cumulative; i.e., this option may be exercised, as
to any or all shares covered by an installment, at any time after an installment
becomes exercisable and until expiration or termination of this option.   4.  
Exercise. This option may only be exercised by delivery to the Company of (i) a
written notice of exercise, in form acceptable to the Company, stating the
number of Shares then being purchased hereunder, and (ii) a check, or cash, in
the amount of the purchase price of such shares (or, at the discretion of the
Board of Directors, with Shares of Company with a market value equal to the
purchase price at date of exercise).

 



--------------------------------------------------------------------------------



 



5.   Termination of Employment. If Optionee ceases to be employed by the Company
or a subsidiary thereof for any reason other than his death or disability,
either Optionee or the person entitled to succeed to his rights hereunder shall
have the right, at any time within three months after such termination of
employment and prior to the expiration of this option pursuant to Paragraph 2
hereof, to exercise this option to the extent, but only to the extent, that this
option was exercisable and had not previously been exercised at the date of such
termination of employment; provided, however, that all rights under this option
shall expire in any event on the day specified in Paragraph 2 hereof or three
months after Optionee terminates employment, whichever first occurs.   6.  
Death of Optionee & No Assignment. The option shall not be assignable or
transferable except by will or by the laws of descent and distribution and shall
be exercisable during his lifetime only by the Optionee. If Optionee shall
become disabled or die while in the employ of the Company, the Optionee or the
person entitled to succeed to his rights hereunder may exercise this option
until the first to occur of (i) the date one year from the date of the
Optionee’s disability or death, or (ii) the date such option expires pursuant to
Paragraph 2 hereof to the extent that Optionee was entitled to exercise this
Option at the date of his disability or death.   7.   Employment of Optionee. In
consideration of the granting of this option by the Company, the Optionee agrees
to render faithful and efficient services to the Company or a subsidiary
thereof, with such duties and responsibilities as the Company or such subsidiary
shall from time to time prescribe, for a period of at least one year from the
date this option is granted. Nothing in this Agreement or in the Plan shall
confer upon the Optionee any right to continue in the employ of the Company or
any subsidiary thereof or shall interfere with or restrict in any way the rights
of the Company and its subsidiaries, which are hereby expressly reserved, to
discharge the Optionee at any time for any reason whatsoever, with or without
good cause.   8.   No Rights as Stockholders. Optionee shall have no rights as a
stockholder with respect to the Shares covered by the option until the date of
the issuance of stock certificates to him. No adjustment will be made for
dividends or other rights for which the record date is prior to the date such
stock certificates are issued pursuant to the exercise of options granted
hereunder.   9.   Modification and Termination. The rights of Optionee are
subject to modification and termination in certain events as provided in the
Plan.   10.   Shares Purchased for Investment. Optionee represents and agrees
that if he exercises this option in whole or in part, he shall acquire the
shares upon such exercise for the purpose of investment and not with a view to
their resale or distribution. The Company reserves the right to include a legend
on each certificate representing shares subject to this option, stating in
effect that such shares have not been registered under the Securities Act of
1933, as amended.

2



--------------------------------------------------------------------------------



 



11.   This Agreement Subject to Plan. This agreement is made pursuant to all of
the provisions of the Plan, and is intended, and shall be interpreted in a
manner, to comply therewith. Any provision hereof inconsistent with the Plan
shall be superseded and governed by the Plan.   12.   Gender. Unless the context
otherwise requires, the masculine gender includes the feminine.   13.   Notices.
Any notices or other communication required or permitted hereunder shall be
sufficiently given if delivered personally or sent by registered or certified
mail, postage prepaid, to the Company at its corporate headquarters, and to the
Optionee at the address above, or to such other address as shall be furnished in
writing by either party to the other party, and shall be deemed to have been
given as of the date so delivered or deposited in the United States mail, as the
case may be.

     IN WITNESS WHEREOF, the parties hereto have executed this agreement.
TRANSTECHNOLOGY CORPORATION
(“COMPANY”)

                         
 
  By:   Robert L.G. White    
 
  Its:   President and Chief    
 
      Executive Officer    
 
           
 
  PARTICIPANT      
 
                     
 
  [insert name]    

Grant Number:

3